                          Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 1 of 59




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Legacy Measurement Solutions, Inc.                                                       Case No.   19-32238
                                                                                 Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO & Board Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       April 22, 2019                                           /s/ Joe Compofelice
                                                                      Joe Compofelice/CEO & Board Member
                                                                      Signer/Title




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 2 of 59


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    Matthew Okin
    Okin Adams LLP
    1113 Vine St., Suite 240
    Houston, TX 77002



    Legacy Measurement Solutions, Inc.
    10077 Grogans Mill Rd, Suite 200
    Spring, TX 77380




    United States Trustee's Office
    515 Rusk St., Suite 3516
    Houston, TX 77002




    213 Investments
    PO Box 2528
    Longview, TX 75606




    213 Investments, LLC
    PO Box 2528
    Longview, TX 75606




    A-1 SHEETMETAL INC
    5909 EAST 15TH STREET
    TULSA, OK 74112




    AAXION INC.
    PO Box 4322
    Tyler, TX 75712




    ABB INC
    PO BOX 88868
    CHICAGO, IL 60695-1868
     Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 3 of 59



ABBOTT VALVE & FITTING CO
P O BOX 632727
CINCINNATI, OH 45263-2727




ABM Investments
1099 W. Milltown
Wooster, OH 44691




ABM INVESTMENTS LTD
1099 W MILLTOWN
WOOSTER, OH 44691




ACCURATE MANUFACTURING INC
2765 DAWSON RD
TULSA, OK 74110-5035




ACUREN INSPECTIONS INC
P O BOX 846313
DALLAS, TX 75284-6313




ADDISON TOWER INVESTMENT CO
12600 NORTHBOROUGH STE 280
HOUSTON, TX 77067




Addison Tower Investments
12600 Northborough
Suite 280
Houston, TX 77067



ADE-WIFCOSTEEL PRODUCTS, INC
WIFCO STEEL PRODUCTS, INC
HUTCHINSON, KS 67502
     Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 4 of 59



ADVANCED CONTROL
PRODUCTS LLC
CINCINNATI, OH 45246




ADVANCED OILFIELD SERVICES
40 VARNER LN
CLAYSVILLE, PA 15323




AEON PROCESS EQUIPMENT &
CONTROL SOLUTIONS INC DBA
SHREVEPORT, LA 71137




AEROTEK INC
DBA AEROTEK PROFESSIONAL
HANOVER, MD 21076




AFLAC
PO Box 84069
Columbus, GA 31908-4069




AIR QUALITY ASSOCIATES INC
3933 FM 344 E
TYLER, TX 75703




AIRGAS INC
DBA AIRGAS USA LLC
MAGNOLIA, AR 71753




AIRGAS INC
DBA AIRGAS USA LLC
WILLIAMSPORT, PA 17701-4084
     Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 5 of 59



Amegy Bank
1717 W. Loop S.
Houston, TX 77027




AMENCE DEVELOPMENT, LLC
13527 MISSARAH LANE
CYPRESS, TX 77429




AMERESCO SOLAR
PO BOX 849720
DALLAS, TX 75284




American Energy Woodford LLC
PO Box 5426
Oklahoma City, OK 73154




American Industrial Training
American Industrial Lifting
Flat Rock, MI 48134




AMERICAN PIPING PRODUCTS IN
PO BOX 928
CHESTERFIELD, MO 63006




ANCHOR SAFETY INC
PO BOX 10030
LONGVIEW, TX 75608




ANDREWS INDUSTRIAL CONTROLS
108 ROSSLYN ROAD
CARNEGIE, PA 15106
     Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 6 of 59



AON RISK SERVICES SOUTHWEST
INC
CHICAGO, IL 60675-1943




API
AUTOBODY PRODUCTS INC
BUTLER, PA 16001-6027




API CONTROL SYSTEM SOLUTIONS
218 HECTOR CONNOLY RD
CARENCRO, LA 70520




APIS INC
6751 ENGLE ROAD
MIDDLEBUR HTS, OH 44130




APO PUMPS & COMPRESSORS
6607 CHITTENDEN ROAD
HUDSON, OH 44236




APPLIED INDUSTRIAL TECH INC
126 CARR LANE
FAIRMONT, WV 26554




APPLIED PIPELINE INC
244 N FINDLEY ST
PUNXUTANWNEY, PA 15767




ARRAY HOLDINGS DBA
CACTUS FLOW PRODUCTS
HOUSTON, TX 77032
     Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 7 of 59



ARROW VALVE COMPANY INC
200 N FOREMAN STREET
CANEY, KS 67333




ARROWHEAD CONTRACTORS SUPPLY
201 ESTES DRIVE
LONGVIEW, TX 75602




ASCO, L.P.
PO BOX 73115
CHICAGO, IL 60673




ATCHAFALAYA MEASUREMENT INC
124 CREDIT DR
SCOTT, LA 70583




ATS SPECIALIZED INC.
725 OPPORTUNITY DRIVE
ST. CLOUD, MN 56301




AUTOMATION-X CORPORATION
620 S CARLTON
FARMINGTON, NM 87401




AWC INC
PO BOX 974800
DALLAS, TX 75397-4800




AYRSHIRE INC
PO BOX 172
CHARDON, OH 44024
     Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 8 of 59



AZZ GALVANIZING
PO BOX 843771
DALLAS, TX 75284




BAIRD HOTSHOT SERVICES LLC
2217 LYNN ST
PAMPA, TX 79065




BAKER TANKHEAD INC
PO BOX 77021
FORT WORTH, TX 76177




BALON CORPORATION
3245 S HATTIE
OKLAHOMA CITY, OK 73129-6621




BARCLAY
DALLAS BRANCH
PLANO, TX 75074




BBP SALES INC
337 HIGHLANDIA DRIVE
BATON ROUGE, LA 70810




BCBSTX
1001 E LOOKOUT DRIVE
RICHARDSON, TX 75082




BECDEL CONTROLS INC
1869 WARREN AVENUE
NILES, OH 44446
     Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 9 of 59



BEREAU VERITAS- ONE CIS
INSURANCE
ATLANTA, GA 30384




BIG RED FASTENERS
608 N WALNUT AVE
BROKEN ARROW, OK 74012




BKM SOWAN HORAN LLP
15301 DALLAS PKWY STE 960
ADDISON, TX 75001




BLOEDORN LUMBER-CASPER
665 SO WALNUT
CASPER, WY 82602-0265




Blue Racer Midstream LLC
5949 Sherry Lane
Suite 1300
Dallas, TX 75225-8036



BRUEST CATALYTIC HEATERS
PO BOX 827
INDEPENDENCE, KS 67301




CAL TEC LABS INC.
501 MANSFIELD AVE
PITTSBURGH, PA 15205




CANALTA USA CORPORATION
1631 COOPER CREEK RD
DENTON, TX 76208
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 10 of 59



CAPITAL VALVE & FITTING CO I
9243 INTERLINE AVE
BATON ROUGE, LA 70809-1986




CARBOLINE COMPANY
P O BOX 931942
CLEVELAND, OH 44193




Carolyn M. Leck
Canadian County Treasurer
201N Choctaw
El Reno, OK 73036



CATALYTIC HEATER COMPANY
PO BOX 188
TERRELL, TX 75160




CCI THERMAL TECHNOLOGIES
TEXAS INC
HOUSTON, TX 77032




Centerpoint Energy
PO Box 4981
Houston, TX 77210-4981




CENTURYLINK
PO BOX 29040
PHOENIX, AZ 85038-9040




CHARBONNEAU INDUSTRIES INC
DBA C I ACTUATION
DALLAS, TX 75284-2348
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 11 of 59



CHARTS LTD
2031 TRADE DR
MIDLAND, TX 79706




Chevron Corporation
6001 Bollinger Canyon Road
San Ramon, CA 94583-2324




Chevron North America
6001 Bollinger Canyon Road
San Ramon, CA 94583-2324




CHURCH TOWNE GAS & WELDING
860 SUNEL ROAD
COCHRANTON, PA 16314




Cimarron Electric
PO Box 299
Kingfisher, OK 73750




CINTAS CORPORATION #310
PO BOX 630910
CINCINNATI, OH 45263-0910




CINTAS CORPORATION NO 2
PO BOX 631025
CINCINNATI, OH 45263-1025




CITY OF TYLER
TYLER WATER UTILITIES
TYLER, TX 75710-0336
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 12 of 59



CJS JANITORIAL SERVICES OF
NEO LLC
WARREN, OH 44484




CLEAN HARBORS ENVIRONMENTAL
42 LONGWATER DRIVE
NORWELL, MA 02061




CODEWARE INC
P O BOX 741888
ATLANTA, GA 30384-1888




COGENT INC
INDUSTRIAL MEASUREMENT
BILLINGS, MT 59101




Colorado Dept of Revenue
1375 Sherman Street
Denver, CO 80261-0013




COLORADO ENGINEERING
EXPERIMENT STATION INC DBA
NUNN, CO 80648




COMPUTER ENGINEERING INC
DBA CEI
BLUE SPRINGS, MO 64014




COMSAL INC
DBA TAXSAVER PLAN
DALLAS, TX 75204
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 13 of 59



Conoco Phillips
PO Box 2200
Bartlesville, OK 74005-2200




CONTINENTAL BATTERY COMPANY
4919 WOODALL STREET
DALLAS, TX 75247-6710




CONTRACTORS BUILDING SUPPLY
DBA CBS RENTAL AND SUPPLY
HOUSTON, TX 77210




CORCENTRIC COLLECTIVE
BUSINESS SYSTEMS
CHICAGO, IL 60693




COUNCIL DEVELOPMENT CORP
DBA PEC/PREMIER SAFETY
MANDEVILLE, LA 70471




CROZIER WELDING, LLC
53585 LAFAYETTE TWP. ROAD
FRESNO, OH 43824




CRYSTAL ENGINEERING
CORPORATION
SAN LUIS OBISPO, CA 93401




CT CORPORATION SYSTEM
208 NORTH BROADWAY SUITE 313
BILLINGS, MT 59101
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 14 of 59



CTMI LLC
12720 HILLCREST RD
DALLAS, TX 75002




Dahlia Development LLC
c/o Adam Cunyus
Midland, TX 79710




DALLAS VALVE & INSTRUMENT CO
3365 GARDEN BROOK DRIVE
DALLAS, TX 75234




DANIEL MEAS & CONTROL INC
11100 BRITTMORE PARK DR
HOUSTON, TX 77041




DANOS, LLC
3878 W. MAIN STREET
GRAY, LA 70359




Darrell Florence et al
c/o Jeffrey T. Embry
Hossley & Embry, LLP
515 S. Vine Ave.
Tyler, TX 75702


DATA SHREDDING SERVICES OF
TEXAS, INC II
HOUSTON, TX 77018




DAVIS & DAVIS CO
PO BOX 9922
DENVER, CO 80209
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 15 of 59



DE LAGE LANDEN FINANCIAL
PO BOX 41601
PHILADELPHIA, PA 19101-1601




De Lage Landen Financial




DEFELSKO CORPORATION
802 PROCTOR AVE
OGDENSBURG, NY 13669




DELTA DENTAL INSURANCE CO
1130 SANCTUARY PARKWAY
ALPHARETTA, GA 30009




DELTA SCREEN & FILTRATION,
LLC
HOUSTON, TX 77284




DELTA STEEL INC
P O BOX 849086
DALLAS, TX 75284-9086




Devon Energy Production
333 W. Sheridan Avenue
Oklahoma City, OK 73102-5010




DISA GLOBAL SOLUTIONS INC
DEPT 3731
DALLAS, TX 75312-3731
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 16 of 59



DISCOUNT DOOR AND PAINT
1531 EAST BURLINGTON
CASPER, WY 82601




DOWN-RIGHT FREIGHT LLC
3065 NORTH GOLIAD ST
ROCKWALL, TX 75087




DS WATERS OF AMERICA
DBA KENTWOOD SPRINGS
DALLAS, TX 75266-0579




DS Waters of America
dba Kentwood Springs
PO Box 660579
Dallas, TX 75266



DYNAMIC FREIGHT CARRIERS INC
P O BOX 843007
KANSAS CITY, MO 64184




Eaglehawk Field Service
1360 Post Oak Blvd.
Houston, TX 77056-3030




EAS ISOLATION VALVES INC OKC
P O BOX 955991
ST LOUIS, MO 63195-5991




EAST TEXAS FASTENERS
2320 EAST COMMERCE
TYLER, TX 75702
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 17 of 59



EAST TEXAS LIFT TRUCK INC
P O BOX 8251
TYLER, TX 75701




EAST TEXAS PAINT & COATINGS
2115 EAST 5TH STREET
TYLER, TX 75701




ECAD INC
P O BOX 51507
MIDLAND, TX 79710-1507




EDGEN MURRAY CORPORATION
18444 HIGHLAND ROAD
BATON ROUGE, LA 70809




EDGEN MURRAY LLC
18444 HIGHLAND ROAD
BATON ROUGE, LA 70884




ELECTRIC SUPPLY COMPANY INC
P O BOX 1741
SHREVEPORT, LA 71166




ELLIOTT ELECTRIC SUPPLY INC
1500 W COTTON
LONGVIEW, TX 75604




ELLISPORTER
755 W BIG BEAVER RD STE 110
TROY, MI 48084
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 18 of 59



Elster American Meter
2221 Industrial Road
Nebraska City, NE 68410




EMPOWER RETIREMENT
P O BOX 173764
DENVER, CO 80217-3764




Enable Midstream Partners LP
PO Box 258853
Oklahoma City, OK 73125




Encana Oil & Gas USA Inc.
370 17 Street
Suite 1700
Denver, CO 80202-1370



ENDRESS+HAUSER INC
PO BOX 78000
DETROIT, MI 48278-0795




ENERGY POWER SERVICES
3251 BRIGHTWOOD
NEW PHILADELPHIA, OH 44663




Energy Transfer Fuel LP
800 E. Sonterra Blvd.
San Antonio, TX 78258-3940




Enterprise Products Oper LP
1100 Louisiana
Suite 1128
Houston, TX 77002-5227
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 19 of 59



ENVIRONMENTAL & SAFETY
SUPPORT GROUP LLC
EDMOND, OK 73083-7773




ENVIRONMENTAL SPECIALISTS
1000 ANDREWS AVE
YOUNGSTOWN, OH 44505




EOG Resources Inc.
PO Box 4362
Houston, TX 77210-4362




EQT Production
PO Box 23425
Pittsburg, PA 15222




EQUIPMENT & CONTROLS INC
2 PARK DRIVE
LAWRENCE, PA 15055




ESAB WELDING AND CUTTING PRO
411 S EBENEZER ROAD
FLORENCE, SC 29501




EXAMINETICS INC
10561 BARKLEY PLACE STE 400
OVERLAND PARK, KS 66212




EXECUTIVER LANDSCAPING INC
P O BOX 1480
VIENNA, OH 44473
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 20 of 59



F & G INDUSTRIES
P O BOX 704
TERRELL, TX 75160




FABCO PRODUCTS INC
PO BOX 489
HAWKINS, TX 75765




FARWEST CORROSION CONTROL CO
12029 REGENTVIEW AVE
DOWNEY, CA 90241




FASTENAL CO
600 SSE LOOP 323
TYLER, TX 75702




FASTENER SOLUTIONS INC
20 CHESTNUT STREET
GARFIELD, NJ 07026




FCX PERFORMANCE INC
3000 E 14TH AVE
COLUMBUS, OH 43219




FEDEX
PO BOX 660481
DALLAS, TX 75266-0481




FIDELITY SECURITY
LIFE INSURANCE
CINCINNATI, OH 45263-2530
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 21 of 59



FILTRATION GROUP PROCESS INC
428 N. ELM
NOWATA, OK 74048




FLAMECO INDUSTRIES INC
PO BOX 4303
TULSA, OK 74159




FLOW CONTROL EQUIPMENT LLC
PO BOX 60939
LAFAYETTE, LA 70596




Flow-Zone Measurement Ltd
PO Box 13887
Odessa, TX 79768-3887




FLUID SEALING PRODUCTS INC
155 SOUTHBELT INDUSTRIAL DR
HOUSTON, TX 77047




FMC TECHNOLOGIES
MEASUREMENT SOLUTIONS
CHICAGO, IL 60693




FORBERG SCIENTIFIC INC
C/O FIFTH THIRD BANK
CINCINNATI, OH 45263-4380




FORT WORTH F & D CO INC
3040 PEDEN ROAD
FORT WORTH, TX 76179
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 22 of 59



FOUR STATES GASKET & RUBBER
INC
FARMINGTON, NM 87401




FPR HOLDINGS LP
8221 TRISTAR DR
IRVING, TX 75063




FPR Holdings LP
8221 Tristar Drive
Irving, TX 75063




Gary B. Barber
Smith County Tax Office
PO Box 2011
Tyler, TX 75710



GC BUILDING SUPPLY INC
1070 COLMAN CIRCLE
CASPER, WY 82602




GCIC LLC DBA
RES ENERGY SOLUTIONS
DALLAS, TX 75267-1705




GE MDS LLC
175 SCIENCE PKWY
ROCHESTER, NY 14620




GEN X MACHINE TECHNOLOGIES
INC
TULSA, OK 74145
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 23 of 59



GENERAL INSULATION INC
110 SOUTH WARD DR
LONGVIEW, TX 75604




GGCTR INC
GULF COAST TOOL & RENTAL
PASADENA, TX 77505




GIRARD MACHINERY SALES CORP
PO BOX 298
GIRARD, OH 44420-0298




GK TECHSTAR LLC
TECHSTAR
DEER PARK, TX 77536




Glenn D. Phillips
1003 Stone Rd.
Kilgore, TX 75662




GOODHART SONS, INC.
2515 HORSESHOE RD
LANCASTER, PA 17601




GRAINGER (810463117)
PO BOX 419267
KANSAS CITY, MO 64141-6267




GRANT THORNTON LLP
33911 TREASURY CENTER
CHICAGO, IL 60694-3900
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 24 of 59



GRAPHIC CONTROLS LLC
PO BOX 1271
BUFFALO, NY 14240-1271




GRAYBAR - DALLAS
PO BOX 840458
DALLAS, TX 75284-0458




GREGORY A MORRIS
DBA A HOTSHOT
BOSSIER CITY, LA 71112




GULF COAST TECHNOLOGY GROUP,
LLC
HOUSTON, TX 77066




GULF COAST TMC LLC
7670 HIGHWAY 10
ETHEL, LA 70730




H & K EQUIPMENT
4200 CASTEEL DRIVE
CORAOPOLIS, PA 15108




HAJOCA CORPORATION
DBA ALL-TEX PIPE & SUPPLY
DALLAS, TX 75391-1854




Hess Services Inc.
PO Box 843
Hays, KS 67601-0843
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 25 of 59



HILLSDALE CONSTRUCTION &
EXCAVATING CO. INC.
HILLSDALE, PA 15746




HILTI INC
PO BOX 650756
DALLAS, TX 75265-0756




HOSE SPECIALTY & SUPPLY CO
301 MONTGOMERY STREET
SHREVEPORT, LA 71107




HOUSTON OILFIELD EQUIPMENT
INC
HOUSTON, TX 77905




Hudson Energy
PO Box 731137
Dallas, TX 75373-1137




HUGG & HALL EQUIPMENT
7201 SCOTT HAMILTON
LITTLE ROCK, AR 72209




HUGHES-PRIMEAU CONTROLS, INC
7670 FIRST PL
OAKWOOD VILLAGE, OH 44146




HURST METALLURGICAL RESEARCH
LABORATORY INC
EULESS, TX 76040
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 26 of 59



HUTTON COMMUNICATIONS INC
ATTN: ACCOUNTING
CARROLLTON, TX 75006




HYPERTHERM INC
21 GREAT HOLLOW ROAD
HANOVER, NH 03755




HYTORC
DIV UNEX CORP
MAHWAH, NJ 07430




INDUSTRIAL PIPING SPECIALIST
PO BOX 581270
TULSA, OK 74158




INDUSTRIAL SCREEN AND
MAINTENANCE INC
CASPER, WY 82602




INDUSTRIAL SUPPLY & SERVICE,
LLC
SHREVEPORT, LA 71137




INDUSTRIAL TUBE AND STEEL CO
4658 CRYSTAL PARKWAY
KENT, OH 44240-8020




INFERNO MANUFACTURING CORP
115 RICOU ST
SHREVEPORT, LA 71107-6933
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 27 of 59



INGERSOLL RAND COMPANY
INGERSOLL RAND SOLUTIONS
DALLAS, TX 75211




Jason T. Lyod
Porter Hedges LLP
1000 Main St., 36th Floor
Houston, TX 77002



JAY D ENTERPRISES
P O BOX 253 E 1ST STREET
WAYNESBURG, PA 15370




Jay R. Carson
Wegman, Hessler & Vanderburg
6055 Rockside Woods Blvd., Ste 200
Independence, OH 44131



JAYCO INC
PO BOX 20026
OKLAHOMA CITY, OK 73156




JET SPECIALTY
102 F ROTHROCK DRIVE
LONGVIEW, TX 75602




JKLM ENERGY LLC
2200 Gorgetowne Drive
#500
Sewickley, PA 15143



JKLM Energy LLC
2200 Georgetown Drive
#500
Sewickley, PA 15143
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 28 of 59



JOHN GRADY ABBOTT
W & W SALES COMPANY
BROKEN ARROW, OK 74012




JOHN H CARTER CO INC
17630 PERKINS RD
BATON ROUGE, LA 70810




Joshua Wolfshohl
Porter Hedges LLP
1000 Main St., 36th Floor
Houston, TX 77002



JP STEEL LLC
P O BOX 592
KATY, TX 77492




JUGENHEIMER INDUSTRIAL
SUPPLIES INC
HUBBARD, OH 44425




Julian C. Whittington
Sheriff and Ex-Officio Tax Collector
Parish of Bossier
PO Box 850
Benton, LA 71006-0850


K2CONTROLS INC
4420 FM 1960 W SUITE 116
HOUSTON, TX 77068




KELLEY INSTRUMENT MACH INC
PO BOX 5368
TEXARKANA, TX 75505-5368
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 29 of 59



KENCO ENGINEERING INC
10105 E 55TH PL   (74146)
TULSA, OK 74147-0426




KIMRAY OIL & GAS EQUIPMENT
& CONTROLS
OKLAHOMA CITY, OK 73154-0949




KNICKERBOCKER RUSSELL CO INC
4759 CAMPBELLS RUN RD
PITTSBURGH, PA 15205




KOFLO CORPORATION
309 CARY POINT DR
CARY, IL 60013




KOONS & ASSOCIATES
PO BOX 470161
TULSA, OK 74147




Kudron Land & Development
Piedmont, OK 73078




KUDRON LAND AND DEVELOPMENT
LLC
PIEDMONT, OK 73078




LANCASTER SAGA HOLDINGS, LLC
LANCASTER FLOW AUTOMATION
HOUSTON, TX 77041
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 30 of 59



LEE SUPPLY INC
821 EAST INDEPENDENCE
TULSA, OK 74109




Legacy Reserves Operating LP
303 West Wall
Suite 1800
Midland, TX 79701



LEGION WORX LLC
942 LEHMAN ST.
HOUSTON, TX 77018




LEVEL (3)
CENTURY LINK
DENVER, CO 80291-0182




LINKEDIN CORP
1000 W MAUDE AVE
SUNNYVALE, CA 94085




LOCKE LORD LLP
2200 ROSS AVE STE 2200
DALLAS, TX 75201




LOGIC PLUNGER LIFT, INC.
7265 Thatcher Ave. NW
KENT, OH 44240




Lower Valley Energy
PO Box 188
Afton, WY 83110-0188
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 31 of 59



LUMINOUS SERVICES
DBA: CLOUD COMMERCIAL SERV
WHITE OAK, TX 75693




Lundvall Enterprise Inc.
15487 WCR 46
La Salle, CO 80645




LUNDVALL ENTERPRISES INC
15487 WCR 46
LA SALLE, CO 80645




M & M INSTRUMENTS LLC
5022 SYCAMORE AVE
PASADENA, TX 77503




M & P FLANGE & PIPE
PROTECTION INC
HOUSTON, TX 77055




M5 INCORPORATED
200 N FALCON
OKLAHOMA CITY, OK 73127




MAC-WELD MACHINING LTD.
1324 LOUGAR AVE
SARNIA, ON 47S 5N7




MACH I ENERGY & CONSTRUCTION
DBA SPECIALTY PRESSURING SER
WATERFORD, OH 75786
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 32 of 59



MADURA STEEL SALES INC
2505 N HERMITAGE RD
HERMITAGE, PA 16148




MAKO PRODUCTS, LLC
5612 INDUSTRIAL BLVD
EDMOND, OK 73034




MANCHESTER TANK &
EQUIPMENT CO
FRANKLIN, TN 37067




MARCO GRP INTERNATIONAL INC
3425 E LOCUST STREET
DAVENPORT, IA 52803




MARCO INSPECTION SERVICES
2322 MEADOWS LANE
LONGVIEW, TX 75603




MASTER FLO VALVE USA INC
8726 FALLBROOK DR
HOUSTON, TX 77064




MATHESON TRI-GAS INC
PO BOX 123028
DALLAS, TX 75312




MCADOOS INC
1225 ROUTE 40 WEST
CLAYSVILLE, PA 15323
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 33 of 59



MCAFEE MACHINE INC
PO BOX 69038
ODESSA, TX 79769-9038




MCELROY METAL MILL INC
DBA MCELROY METAL INC
SHREVEPORT, LA 71163-1158




MCLOONE METAL GRAPHICS
PO BOX 1117
LA CROSSE, WI 54602-1117




McMASTER-CARR SUPPLY CO
PO BOX 7690
CHICAGO, IL 60680-4355




MCTV
PO BOX 1000
MASSILLON, OH 44648




MERCER VALVE CO INC
9609 NW 4TH (73127)
OKLAHOMA CITY, OK 73123-2487




MERLA LLC
51 ESPLANADE BLVD
HOUSTON, TX 77060




MESA INC
291 W. STEUBEN STREET
PITTSBURGH, PA 15205
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 34 of 59



METALS USA PLATES & SHAPES
SOUTHCENTRAL INC
MUSKOGEE, OK 74403




METROPOLITAN TELECOM INC
METTEL
NEW YORK, NY 10266-1056




MICRO MOTION INC
7070 WINCHESTER CIRCLE
BOULDER, CO 80301




MID-SOUTH METALS
637 MONTGOMERY STREET
SHREVEPORT, LA 71107




MIDFLOW SERVICES LLC
812 S. WASHINGTON STREET
MILLERSBURG, OH 44654




Montgomery County Appraisal District
PO Box 2233
Conroe, TX 77305




MOODY-PRICE LLC
DEPARTMENT NO 232
HOUSTON, TX 77210-4869




MOTION INDUSTRIES INC
2201 S EASTMAN RD  (75602)
LONGVIEW, TX 75607-7428
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 35 of 59



MOTION INDUSTRIES INC
5885 STAPLETON DR N #C312
DENVER, CO 80216




MPI WAREHOUSE SPECIALTY CO
PO BOX 940
CASPER, WY 82602-0940




N.T. RUDDOCK CO
P O BOX 951199
CLEVELAND, OH 44193




NAMASCO CORPORATION
DBA KLOECKNER METALS
SHREVEPORT, LA 71148




NATIONAL OILWELL VARCO L P
10000 RICHMOND AVE STE 100
HOUSTON, TX 77042




NATIONAL TUBE SUPPLY CO.
925 CENTRAL AVE.
UNIVERSITY PARK, IL 60484




NETRMA PROCESSING
PO BOX 16777
AUSTIN, TX 78761




New Century Financial, Inc.
c/o Richard I. Judge
Parkwood One
10077 Grogan's Mill #540
Spring, TX 77380
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 36 of 59



NEW MEXICO TAXATION & REV
CORPORATE INCOME & FRANCHISE
SANTA FE, NM 87504-5127




NICK STRIMBU INC
3500 PKWY RD
BROOKFIELD, OH 44403-0268




NJ MALIN & ASSOCIATES LLC
PO BOX 843860
DALLAS, TX 75284-3860




NORSE TECHNOLOGIES INC
PO BOX 470548
FORT WORTH, TX 76147-0548




Northeast Natural Energy
707 Virginia Street East
Suite 1200
Charleston, WV 25301-2702



Northeast Natural Energy LLC
707 Virginia Street E.
Suite 1200
Charleston, WV 25301-2702



NORTHRUP EQUIPMENT CO.
595 FIFTH STREET
PARKERSBURG, WV 26101




ODESSA PUMPS & EQUIPMENT
PO BOX 60429
MIDLAND, TX 79711-0429
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 37 of 59



OEO ENERGY SOLUTIONS
143 E. MAIN STREET
LAKE ZURICH, IL 60047




OGLETREE DEAKINS NASH
SMOAK & STEWART PC
COLUBMIA, SC 29202




OHIO BLASTING EQUIPMENT &
MEDIA INC
AKRON, OH 44301




Ohio Department of Taxation
PO Box 182215
Columbus, OH 43218-2215




Ohio Edison
PO Box 3687
Akron, OH 44309-3687




OHIO TRANSMISSION CORPORATIO
PO BOX 73278
COLUMBUS, OH 44193




Ohio Valley Waste Service
PO Box 432
Mars, PA 16046




OKLAHOMA RUBBER & GASKET CO
PO BOX 3284
TULSA, OK 74101
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 38 of 59



OKLAHOMA TAX COMMISSION
BUSINESS TAX DIVISION (SALES
OKLAHOMA CITY, OK 73126-0850




OLD DOMINION FREIGHT LN INC
PO BOX 60908
CHARLOTTE, TX 28260-0908




ONECIS INSURANCE COMPANY
PO BOX 277908
ATLANTA, GA 30384-7908




OPECO INC
601 SE 30TH STREET
OKLAHOMA CITY, OK 73129




OPENTEXT INC.
2950 SOUTH DELAWARE ST.
SAN MATEO, CA 94403




ORION ICS, LLC
ORION TALENT
CARY, NC 27518




Overhead Door Co. of Tyler
2000 Anthony Drive
Tyler, TX 75701




P & M PARKWAY ASSOCIATES,LLC
1625 DUTCH LANE
HERMITAGE, PA 16148
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 39 of 59



P&M Parkway Associates
1625 Dutch Lane
Hermitage, PA 16148




PA TURNPIKE TOLL BY PLATE
P.O. BOX 645631
PITTSBURGH, PA 15264-5254




Paramount Preferred Sol Inc
dba Procomp
Toledo, OH 43617




PARKER HANNIFIN CANADA
DBA PHOENIX PRECISION LTD
CLEVELAND, OH 44124




PARKER HANNIFIN CORP DBA
PARKER TEXAS THERMOWELL
HOUSTON, TX 77041




Parkwood Holding
17314 SH 249
Suite 115
Houston, TX 77064



PARKWOOD HOLDINGS LTD
17314 SH 249 SUITE 115
HOUSTON, TX 77064




Pat Helgeson
13810 Ember Road
Rapid City, SD 57702
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 40 of 59



PAT K HELGESON
13810 EMBER RD
RAPID CITY, SD 57702




PDQ LOGISTICS LLC
1970 WILLOW LAKE DR
WHITE OAK, TX 75693




PENNSYLVANIA DEPT OF REVENUE
PO BOX 280423
HARRISBURG, PA 17128-0423




PENNSYLVANIA TOOL SALES &
SERVICE INC
YOUNGSTOWN, OH 44512




Peter C. Kratcoski
Williams, Kratcoski & Can, LLC
Eleven South River St., Ste. A
Kent, OH 44240



Petroleum Square
330 Marshall St.
Suite 200
Shreveport, LA 71101



PETROLEUM SQUARE LLC
330 MARSHALL ST STE 200
SHREVEPORT, LA 71101




Philip A. Hewes
Fitzgerald, Franke & Hewes, LLP
53 West Jackson Blvd., Ste. 838
Chicago, IL 60604
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 41 of 59



PHOENIX FORGING CO INC
800 FRONT ST
CATASAUQUA, PA 01803-2343




PILLAR INNOVATIONS, LLC
92 CORPORATE DR.
GRANTSVILLE, MD 21536




PINE ENVIRONMENTAL SERVICES
8413 STERLING STREET
IRVING, TX 75063




PIONEER GASKET COMPANY
PO BOX 968
ROCK SPRINGS, WY 82902




PIPER VALVE SYSTEM LTD CO
1020 E GRAND BLVD
OKLAHOMA CITY, OK 73129




Pitney Bowes
PO Box 371887
Pittsburgh, PA 15250




PITNEY BOWES GLOBAL
FINANCIAL SERVICES LLC
PITTSBURGH, PA 15250




PORTERSVILLE PRD LLC
2680 NEW BUTLER ROAD
NEW CASTLE, PA 16101
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 42 of 59



POWER CONTROLS INCORPORATED
1205 W CENTER AVE
DENVER, CO 80223




POWER SERVICE INC
5625 CHAPMAN PLACE
CASPER, WY 82602




POWER TOOL & SUPPLY CO INC
3699 LEHARPS ROAD
YOUNGSTOWN, OH 44515




PR NEWSWIRE ASSOC LLC
GPO BOX 5897
NEW YORK, NY 10087-5897




PRECISE THERMAL LLC
PO BOX 470924
CHARLOTTE, NC 28247




PRECISION FITTING & GAUGE CO
DEPT 3653
TULSA, OK 74182




PRECISION PUMP AND VALVE LLC
406 WESLEY RD
LAKE CHARLES, LA 70615




PREFERRED ON-SITE FLEET
SERVICES OF TEXAS LLC
TYLER, TX 75708
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 43 of 59



PRESCOR INC
8901 NEW SAPULPA RD (74131)
TULSA, OK 74157-0856




PRESTIGE VALVE & SUPPLY LLC
2317 FIELD ST. UNIT R
ODESSA, TX 79761




PRIDE OF THE HILLS MF OF
WOOSTER, LLC
ORRVILLE, OH 44667




Pro Energy Solutions
PO Box 46019
Houston, TX 77210




PROFIRE ENERGY INC
321 S 1250 W
LINDON, UT 84042




PROVEN REALTY
3009 31ST AVE W
WILLISTON, ND 58801




PUFFER-SWEIVEN LP
PO BOX 301124
DALLAS, TX 75303-1124




QAD INC
10000 MIDATLANTIC ST 100
MT LAUREL, NJ 08054
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 44 of 59



QUALCAL METROLOGY SERVICES
5860 PARK VISTA CIRCLE
FORT WORTH, TX 76244




R & L CARRIERS
PO BOX 713153
COLUMBUS, OH 43271-3153




R J MACHINE
130 NORTH RIDGE ROAD
MARBLE FALLS, TX 78654




R.L. WINFIELD, LLC
3874 RIDGE ROAD, NE
CORTLAND, OH 44410




RAE SYSTEMS INC by honeywell
PO BOX 740532
LOS ANGELES, CA 90074-0532




RANDSTAD NORTH AMERICA INC
PO BOX 7247-6655
PHILADELPHIA, PA 17190-6655




RANGE RESOURCES LLC
100 Throckmorton Street
Suite 1200
Fort Worth, TX 76102-2842



Ranger Field Services
PO Box 7148
Granbury, TX 76049
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 45 of 59



Raymond A. Neuer
2500 Two Houston Center
909 Fannin Street
Houston, TX 77010



Regency Marcellus Gas
PO Box 132400
Dallas, TX 75313




Rice Drilling B
2200 Rice Drive
Canonsburg, PA 15317-9554




ROBERT HALF INTERNATIONAL
DBA ACCOUNTEMPS
ENGLEWOOD, CO 80111




ROC SERVICE COMPANY LLC
191 ENERGY WAY
BRIDGEPORT, TX 76426




ROCKY MOUNTAIN OILFIELD
WAREHOUSE INC
CASPER, WY 82601




ROEMER INDUSTRIES
1555 MASURY ROAD
MASURY, OH 44438




ROSEMOUNT INC
8200 MARKET BLVD
CHANHASSEN, MN 55317
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 46 of 59



ROTRONIC INSTRUMENT CORP
135 ENGINEERS ROAD
HAPPAUGE, NY 11788




RUELCO INC
1209 DISTRIBUTORS ROW
NEW ORELANS, LA 70123-2213




Sabine Oil & Gas LLC
1415 Louisiana
Suite 1600
Houston, TX 77002-7490



SAIA MOTOR FREIGHT
PO BOX A STATION 1
HOUMA, LA 70363




SALEM WELDING AND SUPPLY CO
475 PROSPECT STREET
SALEM, OH 44460




SBIBC LLC
PO Box 268
Leavittsburg, OH 44430-0268




SBIBC LLC
PO Box 268
Brookfield, OH 44403




SCOT INDUSTRIES INC
PO BOX 910018
DALLAS, TX 75391
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 47 of 59



SCS Signal Holdings LLC
PO Box 460109
Houston, TX 77056-8109




SEECO Inc.
PO Box 672625
Houston, TX 77267-2625




SERVICE STEEL AND PIPE INC
PO BOX 7961
SHREVEPORT, LA 71137-7961




SETEX PRODUCTS LLC
PO BOX 800087
KANSAS CITY, MO 64106




SHARP ELECTRONICS CORP.
DBA SHARP BUSINESS SYSTEMS
DALLAS, TX 75312




SHERWIN WILLIAMS COMPANY
10740 BROADWAY AVE STE A
GARFIELD HEIGHTS, OH 44125




SHOPPAS MATERIAL HANDLING
LTD
FORT WORTH, TX 76155




SHREVEPORT RUBBER&GASKET CO
PO BOX 65115
SHREVEPORT, LA 71136-5115
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 48 of 59



SID TOOL CO INC DBA
MSC INDUSTRIAL SUPPLY CO
MELVILLE, NY 11747-3151




Skillpath Seminars
PO Box 2768
Mission, KS 66201-2768




SNELLING-DALLAS
4055 VALLEY VIEW LANE
DALLAS, TX 75244




SNELLING: HOUSTON
15340 VANTAGE PARKWAY EAST
HOUSTON, TX 77032




SNELLING: TYLER
1225 WSW LOOP 323
TYLER, TX 75701




SOUTH TEXAS SPECIALTY
WELDERS, LLC
PASADENA, TX 77502




SOUTHERN UTILITIES CO INC
218 N BROADWAY
TYLER, TX 75702




Southwestern Energy Production
PO Box 672625
Houston, TX 77267-2625
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 49 of 59



SPARTA STEEL & EQUIPMENT COR
9875 CHESTNUT AVE SE
EAST SPARTA, OH 44626




SPECIALTY WELDING AND
TURNAROUNDS, LLC
GONZALES, LA 70737




SPUR MACHINE WORKS INC
3182 SPUR 124
TYLER, TX 75707




STAPLES CONTRACT &
COMMERCIAL INC DBA
FRAMINGHAM, MA 01702-4478




STARR MANUFACTURING INC
4175 WARREN SHARON RD
VIENNA, OH 44473




STREAMLINE PRODUCTION SYSTEM
1447 HWY 69 S
KOUNTZE, TX 77625-6957




Stuart
10077 Grogans Mill Road
Suite 200
The Woodlands, TX 77380



STUART PETROLEUM TESTERS INC
DBA STUART PRESSURE CONTROL
THE WOODLANDS, TX 77380
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 50 of 59



SULZER CHEMTECH USA
PO BOX 700480
TULSA, OK 74170-0480




SUMMERS GROUP INC DBA
DBA REXEL
LONGVIEW, TX 75604




SUMMIT ELECTRIC INC
PO BOX 848345
DALLAS, TX 75284-8345




SUNGARD AVAILABILITY SERV
91233 COLLECTION CENTER DR
CHICAGO, IL 60693




SUNNEN PRODUCTS COMPANY
PO BOX 775304
CHICAGO, IL 60677




SYSTEM ONE HOLDINGS, LLC
P O BOX 644722
PITTSBURG, PA 15264-4722




Tarpon Energy Services
1400 Woodloch Forest Drive
#410
The Woodlands, TX 77380



TAYLOR VALVE TECHNOLOGY INC
8300 SW 8TH ST
OKLAHOMA CITY, OK 73128
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 51 of 59



TCB AUTOMATION,LLC
601 W 15TH ST
DOVER, OH 44622




TEAM INDUSTRIAL SERVICES INC
12204 E ADMIRAL PL
TULSA, OK 74116




TELADOC INC
PO BOX 123417 DEPT 3417
DALLAS, TX 75312




TELADOC PHYSICIANS PA
PO BOX 123297
DALLAS, TX 75312




TEXAS CUSTOM COATERS
9468 INTERSTATE DRIVE
NAVASOTA, TX 77868




TEXAS FLANGE & FITTING
SUPPLY INC
PEARLAND, TX 77588




Texas Gas Transmission LLC
PO Box 20008
Owensboro, KY 42304-0008




TEXAS PIPING PRODUCTS LLC
13903 HUFFMEISTER ROAD
CYPRESS, TX 77429
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 52 of 59



TEXAS STATE COMPTROLLER
111 E 17TH STREET
AUSTIN, TX 78774-0100




TEXAS VALVE & FITTING CO LLC
440A EASTMAN ROAD
LONGVIEW, TX 75601




THE FASTENAL CO INC
420 N EASTMAN ROAD
LONGVIEW, TX 75601




THE FURY GROUP
710 N POST OAK RD
HOUSTON, TX 77024




THE GAUGE HOUSE LLC
PO BOX 80426
LAFAYETTE, LA 70598-0426




THE REYNOLDS COMPANY
PO BOX 205653
DALLAS, TX 75320-5653




THE SHERWIN WILLIAMS COMPANY
305 S BECKHAM AVENUE
TYLER, TX 75702




THE WAGGONERS TRUCKING
PO BOX 301420
DALLAS, TX 75303-1420
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 53 of 59



THERMO PROCESS
INSTRUMENTS L P
FRANKLIN, MA 02038




TMCO INC
P O BOX 40
SIMONTON, TX 77476




TMS DELIVER INC
P O BOX 131060
TYLER, TX 75713




TNT CRANES AND RIGGING INC.
925 SOUTH LOOP WEST
HOUSTON, TX 77054




TOTAL QUALITY LOGISTICS LLC
1701 EDISON DR
MILFORD, OH 45150




TOYOTA INDUSTRIES COMMERCIAL
P O Box 660926
DALLAS, TX 75155-0926




Toyota Industries Commercial
PO Box 660926
Rice, TX 75155-0926




Trealor
dba Aqua Chill Gulf Coast
1312 S. Loop W.
Houston, TX 77054
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 54 of 59



TRELOAR INC
DBA AQUA CHILL GULF COAST
HOUSTON, TX 77054




TRI TOOL INC
3041 SUNRISE BLVD
RANCHO CORDOVA, CA 95742




Trigger Energy, Inc.
10 74th Street East
Williston, ND 58801




TRINITY HEADS INC
11765 HIGHWAY 6
NAVASOTA, TX 77868-5070




TSC LOGISTICS
111 FOUNDERS DRIVE
BATON ROUGE, LA 70810




TXU ENERGY
PO BOX 650638
DALLAS, TX 75265-0638




TYLER INDUSTRIAL SUPPLY CO
PO BOX 120267
TYLER, TX 75712




TYLER WELDERS SUPPLY INC
PO BOX 2040
TYLER, TX 75710
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 55 of 59



U-Haul Moving & Storage
North Shreveport
1605 N. Hearne
Shreveport, LA 71107



ULINE SHIPPING SUPPLY
SPECIALISTS
WAUKEGAN, IL 60085




UNI-FORM COMPONENTS COMPANY
10703 SHELDON ROAD
HOUSTON, TX 77044




UNIFIRST CORPORATION
18999 PARK AVE PLAZA
MEADVILLE, PA 16335




UNITED RENTALS (NORTH
AMERICA) INC
SHREVEPORT, LA 71103




UNITED WELLHEAD SERVICES INC
DBA T-3 ENERGY SERVICES WELL
HOUSTON, TX 77054




UNUM LIFE INSURANCE CO
OF AMERICA
ATLANTA, GA 30384-6834




UPS
LOCKBOX 577
CAROL STREAM, IL 60132-0577
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 56 of 59



UPS
PO BOX 7247-0244
PHILADELPHIA, PA 19170-0001




UPS FREIGHT
P O BOX 650690
DALLAS, TX 75265-0690




UPS Ground Freight
dba UPS Freight
Richmond, VA 23224




US SAFETYGEAR INC
PO BOX 309
LEAVITTSBURG, OH 44430




VALLEY INDUSTRIAL TRUCKS
1152 MEADOWBROOK AVE
YOUNGSTOWN, OH 44512




VALTRONICS INC
43 RITMORE DRIVE
RAVENSWOOD, WV 26164




VECTOR CONTROLS LLC
PO BOX 732145
DALLAS, TX 75373-2145




Vectren Energy Delivery
PO Box 209
Evansville, IN 47700-0209
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 57 of 59



Veolia North America Inc
53 State Street
14th Floor
Boston, MA 02109



Verizon
PO Box 660108
Dallas, TX 75266-0108




VINSON PROCESS CONTROLS
PO BOX 671389
DALLAS, TX 75267-1389




W D NORTON INC
DBA OVERHEAD DOOR COMPANY OF
TYLER, TX 75701




W W GRAINGER INC DBA
GRAINGER
LONGVIEW, TX 75606-3524




WEAMCO INC
DBA WEAMCOMETRIC
SAPULPA, OK 74066




WEBB INDUSTRIES
DBA WEBB CORPORATION
WEBB CITY, MO 64870




WELD WORX LLC
3220 FM 2767
TYLER, TX 75708
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 58 of 59



WELKER INC
PO BOX 138
SUGAR LAND, TX 77487-0138




WELLMARK COMPANY
P O BOX 732733
DALLAS, TX 75373-2733




WELLS FARGO FINANCIAL LEASIN
P O BOX 10306
DES MOINES, IA 50306-0306




Wells Fargo Financial Leasing
PO Box 10306
Des Moines, IA 50306-0306




White Deer Energy
700 Louisiana Street
Suite 4770
Houston, TX 77002



WHITE DEER MANAGEMENT LLC
700 LOUISIANA ST STE 4770
HOUSTON, TX 77002




WHOLESALE ELECTRIC SUPPLY
CO INC
TEXARKANA, TX 75501




WIKA INSTRUMENT CORPORATION
1000 WIELAND BLVD
LAWRENCEVILLE, GA 30043
    Case 19-32238 Document 5 Filed in TXSB on 04/22/19 Page 59 of 59



William Wesley Carnes Sr.
c/o John L. Slejk
526 Moosic Street, 2nd Floor
Scranton, PA 18505



WKBN
PO BOX 403911
ATLANTA, GA 30384




WOLSELEY INDUSTRIAL GROUP IN
ATTN FEI2735
DALLAS, TX 75284




Work Wear Safety Shoes
6318 Airport Freeway
Haltom City, TX 76117




Wyoming Dept of Revenue
Dept of Revenue
Herschler Building
Cheyenne, WY 82002-0110



YOUNGS VENDING
200 SNYDER ROAD
HERMITAGE, PA 16148




YOUR BUSINESS SOLUTIONS
21 WATERWAY AVE STE 300
THE WOODLANDS, TX 77380




ZMAC TRANSPORTAION SOLUTIONS
LLC
RACINE, WI 53403
